Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "of a the second strap" (line 16) should be replaced with -- of the second strap --.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase "of a the second strap" (line 17) should be replaced with -- of the second strap --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lance et al., US 2019/0025013.
Regarding Claim 7, Lance et al. disclose a shoulder strap system [for adjusting the length of a shoulder strap], the shoulder strap system comprising: a tri-glide slide 100 having a pair of side members 108 spaced apart from one another, first and second end bars 120, 124 each attached to and extending between the side members at opposite ends thereof, a center bar 128 attached to and extending between the side members at a position between the end bars, a pull bar 204 spaced from the center bar (128) in a outwardly direction thereof (figure 7).
Lance et al. do not explicitly disclose a pull attached at a first end thereof to the pull bar (204) and terminating at an opposite, free second end. 
The examiner takes Official Notice that it is known to attach a pull having a handle at one end connected to a buckle system for better handling purposes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide (100) of Lance et al. to include a pull on the pull bar (204) so that the pull is attached at a first end thereof to the bar and terminate at an opposite second end in order to improve the handling of the slide of the strap system. 
Regarding Claim 8, Lance et al. teach the shoulder strap system of claim 7. Lance et al. further teach wherein the first end of the pull wraps around (obvious modification) the pull bar (204).
Regarding Claim 11, Lance et al. teach the shoulder strap system of claim 7. Lance et al. further disclose wherein the pair of side members are disposed substantially parallel to one another (figure 7).
Regarding Claim 12, Lance et al. teach the shoulder strap system of claim 7. Lance et al. further teach a pull handle attached to the second end of the pull.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4 - 6 and 13 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claim 1, the prior art does not teach or suggest a shoulder strap system wherein a friction between the first end of the pull (28) and the first face of the second strap section prevents the tri-glide slide (26) from moving without pulling on the pull in combination with the other structural elements of the claim; and with regards to claim 13, the reasons for allowance are evident of record, i.e. see the last Office action mailed March 29, 2022 (page 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Concerning claim 7 being rejected under 35 U.S.C. 103, Applicant has not addressed the rejection as set forth in the last Office action (page 5) but instead implied that a prima facie case of obviousness has not been met (pages 7 - 8 of the Remarks filed June 29, 2022). The argument is found not persuasive in view of the rejection set forth in the last Office action. It is noted that there has been a typographical error stating claims 7 and 8 were objected to as allowable subject matter; however, it is clear that the claims (7 and 8) were rejected and the claims 9 and 10 should be objected to instead because they were not rejected in the last Office action. Arguments concerning claims 1 and 4 - 6 are moot since the claims are indicated as allowable.  
Examiner’s assertion of official notice from the Office Action mailed March, 29, 2022 with regards to a pull being attached to a strap system is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             
/Robert Sandy/           Primary Examiner, Art Unit 3677